Name: Commission Regulation (EEC) No 3856/91 of 18 December 1991 laying down detailed rules for the application of Council Regulation (EEC) No 4028/86 as regards measures for the provision of facilities at fishing ports
 Type: Regulation
 Subject Matter: economic policy;  fisheries;  industrial structures and policy
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 362/61 COMMISSION REGULATION (EEC) No 3856/91 of 18 December 1991 laying down detailed rules for the application of Council Regulation (EEC) No 4028/86 as regards measures for the provision of facilities at fishing ports HAS ADOPTED THIS REGULATION : Article 1 1 . The investments listed in Annex I shall be eligible for Community financial aid as part of a project for the provision of facilities at fishing ports within the meaning of Title VIII of Regulation (EEC) No 4028/86 provided that they relate to back-up facilities for fishing or for the marketing of fishery products and are to be made in respect of those activities only. 2. The investments listed in Annex II shall not qualify for Community aid pursuant to Title VIII of Regulation (EEC) No 4028/86, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aqua ­ culture sector ('), as amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 27 and 28 thereof, Whereas Article 27 of Regulation (EEC) No 4028/86 provides for the granting of financial aid for projects involving investments in the provision of facilities at fishing ports ; Whereas investments eligible for the grant of Community financial aid towards projects for the provision of facilities at fishing ports pursuant to Regulation (EEC) No 4028/86 should therefore be defined ; Whereas applications for Community assistance must contain information enabling the Commission to take a decision thereon and must be submitted in a standardized form ; Whereas payment applications to the Commission by the Member States concerned must contain certain informa ­ tion permitting verification that the expenditure meets the requirements of Regulation (EEC) No 4028/86 ; Whereas applications are to be lodged through the competent authorities of the Member States, which must examine them in order to formulate an opinion for the attention of the Commission ; Whereas the Commission must have access to sufficient information to enable it to take a decision as to the substance ; Whereas, in order that proper checks may be made, Member States must keep at the Commission's disposal, for three years following the final payment, the docu ­ ments on which the aid calculations were based ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Fishing Industry, Article 2 1 . Projects as referred to in Article 1 ( 1 ), submitted to the Commission through the Member States concerned, must contain the particulars specified in Annex III and must be presented in the form shown in that Annex. 2. Part A of Annex III shall be submitted to the Commission in duplicate. Part B of Annex III shall be retained by the competent authorities of the Member State concerned. 3 . The Member State concerned shall certify having checked the accuracy of the relevant information set out in Part B of Annex III , and on the basis of that informa ­ tion shall inform the Commission of its opinion under point 1 of Annex III, part A. At the same time, the Member State shall specify the criteria which it applies for the selection of projects and the grant of its financial contribution as provided for in point 14 of Annex III, part A. 4. The projects referred to in paragraph 1 shall be entered in the Commission's records on the day of their receipt by the Commission . Article 3 1 . Applications for payment shall be made to the Commission through the Member States concerned. They must contain the particulars specified in Annex IV and be presented in the form shown in that Annex. 2. The Member State concerned shall certify that the information contained in the applications referred to in paragraph 1 is accurate. (  ) OJ No L 376, 31 . 12. 1986, p . 7. (2) OJ No L 380, 31 . 12. 1990, p . 1 . No L 362/62 Official Journal of the European Communities 31 . 12. 91 3. Competent authorities shall send to the Commis ­ sion, within three months of the date of entry into force of this Regulation, a detailed description of the control methods employed to certify the accuracy of the data contained in the payment requests. The competent auth ­ orities shall inform the Commission of any subsequent amendments to the control methods. Article 5 1 . Commission Regulation (EEC) No 2321 /88 (') is hereby repealed. References to that Regulation in Community legislation shall be taken to refer to this Regulation. 2. Applications for payment may be made pursuant to Regulation (EEC) No 2321 /88 in respect of applications for Community aid submitted prior to the date of entry into force of this Regulation. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 4 Member States shall keep at the Commission's disposal, for a period of three years following the payment of the balance of the Community aid, all the documents, or certified copies thereof, used for calculation of the aid provided for in Regulation (EEC) No 4028/86 together with the complete files on the applicants . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Manuel MARfN Vice-President (  ) OJ No L 202, 27. 7. 1988 , p. 18 . 31 . 12. 91 Official Journal of the European Communities No L 362/63 ANNEX I INVESTMENTS ELIGIBLE FOR COMMUNITY FINANCIAL AID AS PART OF A PROJECT FOR THE PROVISION OF FACILITIES AT FISHING PORTS WITHIN THE MEANING OF TITLE VIII OF REGULATION (EEC) No 4028/86 Investments eligible for Community financial aid at fishing ports should relate to back-up facilities for fishing or for the marketing of fishery products . Investments shall be a single project or parts of an overall fishing harbour development. Eligible investments will cover in particular : (a) auction halls and facilities for first hand sale ; (b) supporting facilities attached to or in close proximity to the auction hall and/or port for primary processing and packing of fish for distribution ; (c) storage facilities, cold storage and deep-freezing facilities ; (d) facilities to improve quality and hygiene for handling and marketing fish ; (e) ice supplies : plant and equipment for the production, storage and distribution of ice ; (f) water supplies : the installation of water supplies at ports and in fishing vessels ; (g) fish-landing equipment :  cranes and other equipment for landing fish,  fish pumps,  conveyor belts or other conveyors such as fork-lift trucks, bucket conveyors or sorting rings ; (h) fuel supplies : fuel thanks and supply facilities such as pumps, piping, filters and centrifuges ; (i) the improvement of back-up facilities for fishing vessels :  slip dock or gridiron, ,  slipway,  ship elevator,  buildings for the storage of fishing gear,  small workshops for the maintenance and repair of vessels and equipment,  shops supplying various types of equipment required by fishing vessels and their crews ; (j) alterations to or the provision of facilities at quays in order to improve safety conditions during embarkation or the landing of products :  anti-slip coverings on stairways and on quays,  gangway ladders to facilitate access to vessels,  lighting system for quays,  cleaning equipment for quays. ANNEX II INVESTMENTS WHICH DO NOT QUALIFY FOR COMMUNITY FINANCIAL AID PURSUANT TO TITLE VIII OF REGULATION (EEC) No 4028/86 1 . Investments to be made principally in the marketing or processing of fishery products for purposes other than human consumption. Investments may, however, be eligible if they are to be made solely in the treatment, processing or marketing of waste fishery products. 2. Investments linked principally with the marketing or processing of products coming from non-member countries. No L 362/64 Official Journal of the European Communities 31 . 12. 91 ANNEX III PART A (to be transmitted by the Member State to the Commission) 31 . 12. 91 Official Journal of the European Communities No L 362/65 No L 362/66 Official Journal of the European Communities 31 . 12. 91 SUMMARY OF INVESTMENTS COVERED BY ANNEX I TO REGULATION (EEC) No 3856/91 1 . Purchase of land (') : 2. Construction of roads and excavation work (2) : 2.1 . Green spaces ('): 3 . Construction (2) : 3.1 . Auction hall 3.2. Supporting facilities 3.3 . Storage : cold, deep freezing 3.4. Production, storage and distribution of ice 3.5. Water supplies 3.6. Fuel supplies 3.7. Improvement of back-up facilities for fishing vessels 3.8 . Workshops, shops, other buildings 3.9 . Slip dock, slipway 3.10. Other buildings (offices, accommodation, etc.)(') 4. Plant and equipment (3) : 4.1 . Auction hall 4.2. Supporting facilities 4.3. Freezer and refrigeration plant and equipment 4.4. Water supplies 4.5. Landing of fish 4.6. Improvement of back-up facilities for fishing vessels 5 . Facilities at quays : 6 . Other investments : 7. Sub-total : 8 . Fees and overheads (4) : 9 . Contingencies (4) : 10 . Inflation : 1 1 . Total : Estimates must relate to the scheduled duration of the work and supporting documents should be attached (estimates of civil engineers and of specialized firms which supply machines and secondary equipment, work plants). (') Non-eligible costs. (2) Eligible costs are construction and aquisition of immovable property, other than purchase of land. (3) Eligible costs are aquisition of new machinery and equipment, including computers, software and computer programmes. (*) Eligible costs for item 8 plus item 9 must not be greater than 12 % of total eligible costs of all other eligible costs. 31 . 12. 91 Official Journal of the European Communities No L 362/67 PART B Explanatory notes As appropriate, the information which should be obtained and retained by the Member State is set out below : 1 . Information concerning the applicant and/or beneficiary and the project should include the general data 1 . Applicant/beneficiary address. 2. Principle shareholders. 3 . Beneficiaries' bank account. 4. Project description :  location  investment costs  aid requested  beneficiaries contribution  details of loan 5. General information on state of preparation of estimates, estimated timetables for starting and ending work. 6. Signature of applicant. 2. Detailed information should include 1 . Description of the project summarizing objectives and nature of the investment. Includes a descrip ­ tion of how the project fits into and contributes to the overall coordinated port development. Justify the need for the project. 2. Applicant (to be completed only if the applicant is not also the beneficiary) : 2.1 . object and scope of the applicant's main activities ; 2.2. links between the applicant, beneficiary and the project ; 2.3 . attach :  copy of memorandum and articles of association and certificate of incorporation, or partnership agreement, for local authority copy or appropriate extracts from statutes,  extract from the trade register. 3 . Beneficiary 3.1 . object and scope of beneficiary's main activities ; 3.2. geographical area covered by these activities ; 3.3 . economic situation include balance sheets and profit and loss accounts; for the past three years ; 3.4. attach :  copy of memorandum and articles of association and certificate of incorporation,  extract from the trade register,  copy of the rules of association (cooperative  if such information is not in the rules, indicate the basis of participation, e.g. region covered, annual turnover, membership, etc .). 4. Description of the present situation and that forecast after completion of the project 4.1 . existing plant and capacity (indicate the location); 4.2. products concerned : 4.2.1 . input of fish products before and after completion of project ; 4.2.2. indicate the origin of the products, broken down as follows :  area of collection of the project (see under Section 4.5),  other Community regions,  non-EEC countries ; No L 362/68 Official Journal of the European Communities 31 . 12. 91 4.3 . production/marketing programme : 4.3.1 . product output before and after completion of project ; 4.3.2. indicate the outlets for the products. In the case of increase in capacity or new production, provide a detailed explanation of the justification for the outlets forecast. Indicate the part of the output given for intervention in the past, and likely to be given for intervention in the future ; 4.3.3 . explain the marketing policy relating to the products concerned ; 4.4. prices paid to producers in the past four years ; 4.5. area of collection of products : 4.5.1 . geographical boundaries (see Section 4.2.2), description with map ; 4.5.2. description of production structures, (sufficiently detailed to enable a judgement to be given on the project) ; 4.5.3 . total production of the products concerned (giving seasonal distribution, when appropriate), for the past three years and the expected future development ; 4.6 . description of economic benefits for producers to be derived from the project. (Attach all relevant supporting documents, for example copies of supply contracts or other undertakings.) 5. Measures proposed 5.1 . general description of planned plant, its technical use and the needs it will meet ; indication of planned hours of operation. Also where the project is part of a larger scheme a description of the other investments planned ; 5.2. geographical location ; 5.3 . detailed technical description of the proposed work (plans to be attached ; distinguish between exis ­ ting buildings and new construction); 5.4. estimate of total cost of work (indicate basis of calculation and date of estimates) :  for construction work : break-down of costs,  for plant and equipment : copies of tenders received,  summary table, analyzing total costs, giving where possible for each item figures for the specifica ­ tion (e.g. m3, hi , power, capacity, etc .). 6. Proposed financing 6.1 . sources of funding for project ; 6.2. number of instalments of aid requested ; 6.3 . statement of profit and loss for last three years and forecast for future three years. 7. Specific information for certain types of project : 7.1 . Where there are specific Community rules applicable to the sector concerned, (e.g.) the hygiene regulations of the Community), indicate to what extent these rules are fulfilled . No L 362/6931 . 12. 91 Official Journal of the European Communities ANNEX IV PROVISION OF FACILITIES AT FISHING PORTS CERTIFICATE FOR PAYMENT OF A PROPORTION OF THE AID MODEL 1 No L 362/70 Official Journal of the European Communities 31 . 12. 91 ANNEX TO THE CERTIFICATE : FINANCING OF EXPENDITURE (Incurred in paying a proportion of the aid) MODEL 2 31 . 12. 91 Official Journal of the European Communities No L 362/71 FINANCIAL PLAN ENVISAGED FOR TOTAL INVESTMENT MODEL 3 L IS T O F A C C O U N T IN G D O C U M E N T S M O D E L 4 No L 362/72 Official Journal of the European Communities 31 . 12. 91 A N N E X T O T H E C E R T IF IC A T E : E X P L A N A T IO N S F O R D IF F E R E N C E S B E T W E E N W O R K P L A N N E D A N D W O R K C O M P L E T E D M O D E L 5 31 . 12. 91 Official Journal of the European Communities No L 362/73 No L 362/74 Official Journal of the European Communities 31 . 12. 91 CERTIFICATE FOR THE PAYMENT OF THE BALANCE OF THE FULL AMOUNT OF THE AID MODEL 6 31 . 12. 91 Official Journal of the European Communities No L 362/75 ANNEX TO THE CERTIFICATE : FINANCING OF EXPENDITURE INCURRED (For the final payment application) MODEL 7 L IS T O F A C C O U N T IN G D O C U M E N T S M O D E L 8 No L 362/76 Official Journal of the European Communities 31 . 12. 91 A N N E X T O T H E C E R T IF IC A T E ¢ E X P L A N A T IO N S F O R D IF F E R E N C E S B E T W E E N W O R K P L A N N E D A N D W O R K C O M P L E T E D M O D E L 9 31 . 12. 91 Official Journal of the European Communities No L 362/77